Citation Nr: 1100526	
Decision Date: 01/05/11    Archive Date: 01/14/11

DOCKET NO.  04-08 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of asbestos 
exposure, to include cancer of the larynx (verrucous cell 
carcinoma).


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active military duty from May 1944 to February 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  In July 2004, the Veteran and his wife 
testified during a video conference hearing before the 
undersigned.  A copy of the hearing transcript is associated with 
the claims folder and has been reviewed.  In August 2004, the 
Veteran submitted additional medical evidence directly to the 
Board, with a waiver of initial RO consideration of the evidence.  
This evidence is accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.1304 (2010).

This case was previously before the Board in December 2004 and 
August 2009 at which time it was remanded to the Appeals 
Management Center (AMC) for further development.  The Board finds 
that the RO substantially complied with the August 2009 remand 
orders and no further action is necessary in this regard.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998), where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  A chronic a low back disorder did not have its onset in 
service, arthritis of the spine was not exhibited within the 
first post service year, and low back disability is not otherwise 
related to active duty.

2.  Cancer of the larynx (verrucous cell cancer) did not have its 
onset in service or within the first post service year and is not 
otherwise related to active duty, including exposure to asbestos.  


CONCLUSIONS OF LAW

1.  Chronic low back disorder was not incurred in or aggravated 
by active duty service, and arthritis of the lumbar spine may not 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

2.  The Veteran's residuals of asbestos exposure to include 
cancer of the larynx (verrucous cell carcinoma) was not incurred 
in or aggravated by active service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated in December 2002, September 2003, April 
2005 and August 2006, the Veteran was provided with the 
information and evidence necessary to substantiate his claims.  
Specifically, the RO notified the Veteran of the information and 
evidence that VA would seek to provide and the information and 
evidence that he was expected to provide.  The RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2010).  VA informed him that it 
would make reasonable efforts to help him get evidence necessary 
to support his claims, particularly, medical records, if he gave 
VA enough information about such records so that VA could request 
them from the person or agency that had them.  In correspondence 
in August 2006 the RO specifically notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

There is no indication that any additional action is needed to 
comply with the duty to assist the Veteran.  The RO has obtained 
copies of the service treatment records and medical examination 
reports.  The RO attempted without success to obtain available 
hospital records of low back and vocal cord treatment the Veteran 
may have received at the Naval Facility on Mannus Islands in 
January or February 1946.  Efforts to retrieve the federal 
records were made on three occasions without success.  In April 
2009 the RO issued a memorandum, which addressed the 
unavailability of the federal records and concluded that the 
records are unavailable.  In addition, the Veteran has been 
afforded VA medical examinations for his claimed disorders.  He 
was also afforded a VA medical expert opinion with respect to his 
low back disorder.  He has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that has 
not been obtained.  

In addition, the Veteran was afforded a video conference hearing 
in July 2004.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the 
Court recently held that the Veterans Law Judge who chairs a 
Board hearing fulfill two duties to comply with 38 C.F.R. 
§ 3.103(c)(2).  These duties consist of (1) fully explaining the 
issues and (2) suggesting the submission of evidence that may 
have been overlooked.  Here, during the video conference hearing, 
the Veterans Law Judge sought to identify any pertinent evidence 
not currently associated with the claims folder that might have 
been overlooked, or was outstanding that might substantiate the 
claims.  Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and 
no prejudice has been identified in the conduct of the Board 
hearing.  

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the Veteran in substantiating his 
claims.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection Claims

At the outset, it is noted that the Board has reviewed all of the 
evidence in the Veteran's claims folder.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the extensive 
evidence of record.  Indeed, the Federal Circuit has held that 
the Board must review the entire record, but does not have to 
discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize 
the relevant evidence where appropriate.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  
Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a combination 
of manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, shows 
that the claimant had a chronic condition in service, or during 
an applicable presumptive period, and that he still has the same 
chronic condition.  Groves v. Peake, 524 F.3d 1306, 1309-1310 
(2008).  See also 38 C.F.R. § 3.303(b).

Service connection may also be granted for arthritis and/or 
malignant tumor when it is manifested to a compensable degree 
within one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

In making all determinations, the Board must fully consider the 
lay assertions of record.  A layperson is competent to report on 
the onset and continuity of his current symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is 
competent to report on that which he or she has personal 
knowledge).  Lay evidence can also be competent and sufficient 
evidence of a diagnosis or to establish etiology if (1) the 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki,  
581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492  
F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(BVA has a duty to assess).  In weighing credibility, VA may 
consider interest, bias, inconsistent statements, bad character, 
internal inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, desire 
for monetary gain, and demeanor of the witness.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995)

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the evidence 
of record and the evaluation of its credibility and probative 
value.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  See Baldwin v. West, 13 Vet. App. 1 (1999).  When there 
is an approximate balance of positive and negative evidence 
regarding a material issue, the benefit of the doubt in resolving 
each such issue shall be given to the claimant. 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  See Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against the 
claim, then it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule will not 
be applicable.  Ortiz, 274 F.3d at 1365.

A.  Low Back Disorder

The Veteran has indicated that he currently has a low back 
disorder as a result of a spinal tap injury he sustained in 
service when he had a left ureterostomy to remove a kidney stone.  
He stated that during his tour of duty he had kidney surgery and 
had complications from his spinal block in that the needle was 
broken off in his back and caused nerve damage.  Service medical 
records show treatment for low back pain associated with his 
ureteral calculus.  There were no findings of an underlying back 
disability.  His February 1946 discharge examination indicated he 
had a normal spine.

He claimed that he had back disability due to service in an 
application for VA benefits in 1955.  X-ray findings in February 
1987 confirm that the Veteran has a current low back disorder.  
Those findings revealed osteoporosis and spondylosis, 
degenerative osteoarthritis in the lower lumbar spine, 
degenerative disc disease at L3-L4.  

Private treatment reports from the Veteran private doctor, RB, 
dated in May 1995 reveal the Veteran presented with right back 
pain having an onset a couple of weeks prior.  The Veteran 
reported that the back pain started after he lifted a fifty-pound 
of feed out of the trunk of his car.  He stated that he had done 
that many times before and it never bothered him.  He also 
reported having extensive back problems in the past.  He reported 
that he had a fusion and does not have any radiating pain down 
his leg.  Following objective examination of the back, the 
assessment was lumbosacral strain.  Approximately a week later, 
the Veteran presented again to Dr. RB with complaints of low back 
pain.  He reported that it was actually a new onset and different 
from when he was last seen.  He had reached out to close a gate 
and the gate hung up in the dirt and as he jerked on it, he felt 
a sharp pain in his lower back area.  The Veteran was examined 
and assessed with lumbosacral strain.  

In February 1997 the Veteran was seen by Dr. RB for low back pain 
with an onset approximately a month prior when he tried to hop 
off a short wall backwards.  His left foot got hung up and his 
right one did not, and he stretched himself out.  He later re-
injured his back putting some trusses on a roof.  The assessment 
was right sacroilitis.  

X-rays of the lumbar spine in August 2001 revealed degenerative 
disc space narrowing and spurring at all levels.  A 
dextroscoliosis of the lumbar spine was shown as well as 
degenerative facet changes from L1 through S1.  

In a January 2003 written statement, the Veteran's wife noted 
that during a spinal tap, the needle came loose from the syringe 
and lodged in the Veteran's spine and caused great pain.  She 
stated that the Veteran has had continued pain in his back every 
day since that time.  She stated that the Veteran never 
complained of pain in his back prior to surgery for kidney 
stones.  The back pain, she stated, also affected is legs.  It 
often causes him great pain to walk or stand, all stemming from 
the lower back where the needle did the damage.  She noted that 
the doctor who performed a spinal fusion on the Veteran in the 
1960's told them that the disc was damaged at the time of 
anesthesia in 1944.  

VA primary care outpatient clinic report dated in April 2003 
shows the Veteran complained of having chronic back pain for 
years.  On examination it was noted that the Veteran had 
decreased flexibility and motion in the lumbar spine and his back 
seemed to stiffen after he sits for a time.  The relevant 
assessment was chronic low back pain.  

The Veteran had a VA compensation examination in October 2009 for 
his low back disorder.  The examiner noted review of the claims 
folder and medical records.  The Veteran reported that the 
initial manifestations of his back disorder occurred in 1944 when 
he had surgery for kidney stones and had a spinal anesthesia.  He 
stated that he has had pain in the back ever since that is 
progressively worse.  The Veteran reported no history of trauma 
to the spine.  X-rays taken of the lumbosacral spine showed 
extensive degenerative changes of the spine including disc space 
narrowing at all lumbar levels.  The impression was extensive 
degenerative changes of the spine with spondylolysis on the left 
side at the L4 level.  Following examination of the lumbosacral 
spine, the diagnosis was degenerative disc disease of the 
lumbosacral spine.  VA examiner was asked to render an opinion on 
whether it was as likely as not that the present lumbar spine 
degenerative joint disease is related to service.  The examiner 
stated that he could not resolve the issue without resorting to 
mere speculation.  The examiner noted that the Veteran is now 
eight-four years old and has lived a full life and worked many 
positions requiring labor such as truck driving, working on a 
ranch and refinishing furniture.  He is also obese.  He further 
stated that he found no record of complaint of back pain in 
service, therefore it is not possible for him to state that the 
Veteran's present back condition is related to service.  

In an August 2010 opinion by the chief of orthopedic services at 
a VA facility, it was indicated that a comprehensive review of 
the entire medical record, including the Veteran's testimony had 
been done.  It was concluded that it is not likely that the 
Veteran's current degenerative disease is related to his active 
service.  His reasoning was that if separation of the syringe 
from the needle occurs, the needle can be easily taken out as 
attachment end of the needle to the syringe is large enough and 
cannot enter the skin.  He noted that it appears that episode 
lived with the Veteran throughout his life and he relates his 
late onset of degenerative chronic backache to that episode.  It 
was indicated that during the first episode of renal colic 
without previous known history of stones to the Veteran, the pain 
was commonly referred to as back pain by the Veteran as it 
started from the lumbar quadrant and went down around the ureter.  
He noted further that at that time the Veteran did not have any 
back problems, which is supported by the evidence that he worked 
during the service in the ship as a machinist, laundry worker, 
laborer in the kitchen and wrapping the boiler pipes.  He 
performed all these laborious duties without any functional 
disability.  Following his discharge 


from service he worked in similar laborious professions such as a 
ranch worker, trucker driver and refinishing furniture which 
obviously need a lot of bending and kneeling for long hours.

In considering the evidence in this case, the Board finds that 
service connection for a low back disorder is not warranted.  
Here, VA requested a medical opinion as to whether it is at least 
as likely as not (50 percent probability or more) that the 
Veteran's low back disorder had its clinical onset during active 
service or is otherwise causally related to active service.  
While a speculative opinion was rendered following examination in 
October 2009, VA expert opinion was rendered in August 2010.  The 
medical expert opined that it is not likely that the Veteran's 
present backache with degenerative disease is related to his 
active service.  Based on this opinion, it is concluded that the 
Veteran's claimed low back disorder was not incurred in or 
aggravated during his period of service and the claim must be 
denied.

In reaching this conclusion, the Board has assigned significant 
probative weight to the opinion of the VA chief of orthopedic 
services, who provided a thorough and detailed evaluation of the 
Veteran's claimed low back disorder.  When assessing the 
probative value of a medical opinion, the access to claims folder 
and the thoroughness and detail of the opinion must be 
considered.  The opinion is considered probative if it is 
definitive and supported by detailed rationale.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000); see also Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is factually accurate, fully 
articulated, and of sound reasoning for the conclusion reached, 
not the mere fact that the claims file was reviewed).  As noted 
above, the examiner reviewed the claims folder, cited to 
pertinent evidence that was reviewed, including the October 2009 
VA examination and opinion, and provided a rationale for his 
opinion.  The Board therefore finds the August 2010 VA medical 
expert evaluation and opinion adequate for evaluation purposes.  
Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes also 
that the August 2010 opinion is not rebutted by any other medical 
opinion of record.  There is no competent medical evidence that 
links the Veteran's claimed low back disorder to his period of 
service or within an applicable presumptive period following his 
military service.  Therefore, the Board finds VA medical expert's 
opinion to be of great probative value.

Further, the Veteran and his wife have maintained their belief 
that the Veteran's low back degenerative changes result from the 
induction spinal anesthesia for an operation to remove a left 
ureteral stone.  In his February 2004 Substantive Appeal, VA Form 
9, the Veteran stated that his back was operated on in service 
and the needle was incorrectly placed during the procedure, which 
caused him great pain.  As a result he moved and the "needle 
itself stuck in [his] back."  He stated that since that 
procedure he has suffered with back pain.  In a written statement 
the Veteran's wife noted that during a spinal tap, the needle 
came loose from the syringe and lodged in the Veteran's spine and 
caused great pain.  She stated that the Veteran has had continued 
pain in his back every day since that time.  She also stated that 
the private doctor who performed a spinal fusion of the Veteran's 
back in the 1960's told them that the Veteran's disc was damaged 
at the time of the anesthesia in 1944.  During a Board video 
conference hearing the Veteran and his wife again discussed the 
history of the Veteran's injury in service in 1944, and also 
indicated that the Veteran has been symptomatic since separation 
from service.

While the Veteran is competent to describe his symptoms, neither 
he nor his wife is competent to testify as to the etiology of his 
current diagnosis of arthritis of the low back.  Even medical 
experts rely on diagnostic tools, including x-ray testing, to 
diagnose degenerative changes in the spine.  This is not a 
disability that is readily observable by a lay person.  To the 
extent that the Veteran and his wife speak to the diagnosis and 
causation of his degenerative disc disease of his low back, the 
Board finds that they are not competent to do so and will not 
consider their testimony for these purposes. 

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau, 492 F.3d 1372, 
1376-77; see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 
2009) (non-precedential).  Specifically, lay evidence may be 
competent and sufficient to establish a diagnosis where (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau, 492 F.3d at 
1377; see also Davidson, 581 F.3d 1313.  A layperson is competent 
to identify a medical condition where the condition may be 
diagnosed by its unique and readily identifiable features.  Barr, 
21 Vet. App. 303, 307.  Additionally, where symptoms are capable 
of lay observation, a lay witness is competent to testify to a 
lack of symptoms prior to service, continuity of symptoms after 
in-service injury or disease, and receipt of medical treatment 
for such symptoms.  Layno, 6 Vet. App. at 469-71; Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran is competent and credible in claiming that he had 
back pain in service that continued after active duty.  However 
pain is not analogous to disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was 
seeking service connection for a neck disability and an increased 
rating for a low back disability.  On the issue of service 
connection, the Court held that pain alone without a diagnosed or 
identifiable underlying malady or condition did not constitute a 
disability for which service connection may be granted.  
Subsequently, the Federal Circuit dismissed the issue of service 
connection stating it was precluded from reviewing the factual 
determinations of the Board or the Court.)  Further, the lay 
testimony of low back pain since service is less probative in 
establishing the relationship between service and current 
degenerative changes in the spine than the expert medical opinion 
(which considered the Veteran's complaints).  

Following service, the earliest medical record of evidence 
associated with the claims folder of low back symptoms being 
complained is in 1987, which is a February 1987 report of x-rays 
of the lumbosacral spine.  See Maxson v. Gober, 230 F.3d 1130, 
1133 (Fed. Cir. 2000).  The Board acknowledges the statements of 
the Veteran and his wife that he had spinal fusion in 1961 by a 
doctor who told him that his disc was damaged at the time of 
anesthesia in 1944.  However, no nexus can be drawn between any 
claimed in-service injury and the current low back disorder based 
on the Veteran's account of what he was told by a doctor.  A 
layperson's account of what he was told by a doctor is hearsay 
medical evidence, and hearsay medical evidence, as transmitted by 
laypersons, is of limited probative value.  The connection 
between what a physician said and a layperson's account of what 
he purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Even considering the possibility that the Veteran sought initial 
post-service treatment for a low back disorder in the mid-1950's, 
the Board finds that the approximately nine years (Veteran 
indicated no treatment on 1955 VA application for compensation) 
following service where the Veteran did not complain of or seek 
treatment for a low back disorder to be probative of the fact 
that his current low back disorder is not related to his active 
duty service.

In this case, the competent, credible evidence of record does not 
establish a link between a current low back disorder and service.  
Hence, the weight of the evidence is against the claim, and 
against the grant of service connection for a low back disorder.  
As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

B.  Residuals of Asbestos Exposure to Include
Cancer of the Larynx (Verrucous Cell Carcinoma)

The Veteran seeks entitlement to service connection for residuals 
of asbestos exposure to include cancer of the larynx (verrucous 
cell carcinoma).  He contends that while in service, he was 
exposed to asbestos while working around pipes wrapped with 
composite asbestos.  The Veteran's service records reveal he 
served for the U.S. Navy during World War II aboard various ships 
and assigned to the Construction Battalion Maintenance Unit.  His 
military occupational specialty was Machinist's Mate.  Because of 
the nature of the insulation aboard these ships, his assignment 
and his military occupational specialty, the Board concedes 
exposure to asbestos while in service.

There is no specific statutory or regulatory guidance with regard 
to claims for service connection for asbestos-related diseases.  
However, in 1988, VA issued a circular on asbestos-related 
diseases which provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-  8, Asbestos-
Related Diseases (May 11, 1988).  The Board notes that the DVB 
circular was subsumed verbatim as § 7.21 of VA Adjudication 
Procedure Manual (M21-1).  Subsequently, VA has reorganized and 
revised this manual into its current electronic form M21-1MR.  
While the form has been revised, the information contained 
therein has remained the same.  Also, an opinion by VA's Office 
of General Counsel discussed the development of asbestos claims.  
VAOPGCPREC 4-00 (April 13, 2000).  The Board notes that the 
aforementioned provisions of M21-1 have been rescinded and 
reissued as amended in a manual rewrite (MR) in 2005.  See M21-
1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled 
"Developing Claims for Service Connection for Asbestos-Related 
Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, 
entitled "Service Connection for Disabilities Resulting from 
Exposure to Asbestos."

VA must analyze the Veteran's claim of entitlement to service  
connection for an asbestos-related disease under these 
administrative protocols using the specified criteria.  Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  The latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  The exposure may have been 
direct or indirect, and the extent or duration of exposure is not 
a factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.  The manual provisions acknowledge that inhalation of 
asbestos fibers and/or particles can result in fibrosis and 
tumors, and produce pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of the pleura and peritoneum, and cancer 
of the lung, gastrointestinal tract, larynx, pharynx and 
urogenital system (except the prostate), with the most common 
resulting disease being interstitial pulmonary fibrosis 
(asbestosis).  Also noted is the increased risk of bronchial 
cancer in individuals who smoke cigarettes and have had prior 
asbestos exposure.  As to occupational exposure, exposure to 
asbestos has been shown in insulation and shipyard workers, and 
others including workers involved in the manufacture and 
servicing of friction products such as clutch facings and brake 
linings.  The clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal lung 
disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 
9a-f.

The Veteran's service medical records are void of any complaints, 
treatment or diagnoses of any disorders of the larynx.  In a 
written statement from the Veteran's wife she noted that the 
Veteran had developed throat cancer.  She further noted that he 
spent time on ships that had asbestos and he was told that the 
type of cancer he had was caused by asbestos exposure.  At a VA 
mental health consult in May 2003 the Veteran reported that he 
had vocal cord cancer two years prior.  The records show that in 
November 2001 the Veteran had a malignant tumor removed from his 
right vocal cord.  In December 2001 the Veteran underwent an 
excisional biopsy which revealed a well differentiated squamous 
carcinoma favoring verrucous carcinoma on his left vocal cord.  
The physician noted that he would reexamine the Veteran's larynx 
in a month and if he observed a recurrent tumor, he would advise 
radiation.  

Pursuant to Board remand in August 2009 the Veteran was afforded 
a VA examination to determine the nature and etiology of the 
Veteran's vocal cord cancer.  The examiner was asked to clarify 
the diagnosis and render an opinion as to the likely probability 
that the Veteran's vocal cord cancer is related to his asbestos 
exposure in service.  The examination was conducted in October 
2009.  The examiner noted review of the claims folder and medical 
records.  It was noted that the Veteran had a history of a 
diagnosis of verrucous cancer in 2001, for which he had surgery.  
The Veteran's reported history revealed he had no history of 
nasal allergy, osteomyelitis, current sinus symptoms or breathing 
difficulty.  He reported he had sinusitis, nasal congestion, 
excess nasal mucous and hoarseness.  

On physical examination there was no evidence of sinus disease 
and no signs of nasal obstruction, nasal polyps, septal 
deviation, and permanent hypertrophy of turbinates from bacterial 
rhinitis, rhinoscleroma, tissue loss, scarring, and deformity of 
the nose, Wegener's granulomatosis, or granulomatous infection.  
It was further noted that there had not been a laryngectomy.  The 
examiner noted that she was unable to see the larynx.  There were 
no residuals of an injury to the pharynx, including nasopharynx.  
The diagnosis was hoarseness, residual of vocal cord cancer.  The 
examiner commented that the diagnosis interferes with the 
Veteran's ability to talk with others and sing at church.  The 
examiner opined that the Veteran's cancer of the vocal cord was 
not related to asbestosis or due to or a result of asbestos.  Her 
rationale was that she was unable to find medical literature 
support for asbestos being the cause of the Veteran's verrucous 
cancer of the vocal cord; it is less likely as not related or 
caused by asbestosis. 

Upon review of the evidence in this case, the Board finds that 
service connection for cancer of the larynx (verrucous cell 
carcinoma) is not warranted.  The evidence establishes that the 
Veteran has vocal cord cancer and was likely exposed to asbestos 
during his naval service.  However, VA examiner has determined 
that it is unlikely that the Veteran's cancer of the vocal cord 
is related to or caused by asbestos exposure.  The Board finds 
the opinion of the VA examiner to be probative of the issue at 
hand.  Here, the examiner reviewed the Veteran's medical records 
and medical history.  She based her opinion on a review of his 
entire history, and she provided a rationale for her opinion.  
Further, the Board notes that the October 2009 opinion is not 
rebutted by any other medical opinion of record.  There is no 
competent medical evidence that links residuals of vocal cord 
cancer to asbestos exposure during the Veteran's period of 
service or within an applicable presumptive period following his 
military service.  Therefore, the Board finds VA examiner's 
opinion to be of great probative value.

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay statements and those of his wife.  
The Veteran is certainly competent to attest to factual matters 
of which he has first-hand knowledge; for example, he is 
competent to report that he was exposed to asbestos while serving 
aboard ship in the Navy and that he was treated post-service for 
vocal cord carcinoma.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  While the Board does not doubt the sincerity of 
the Veteran's belief that vocal cord cancer was caused by 
asbestos exposure in service, as a lay person, he does not have 
the appropriate medical training and expertise to provide a 
probative opinion on the etiology of his cancer.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally 
not capable of opining on matters requiring medical knowledge").  
This is not a readily observable disease and even medical experts 
require biopsy and other diagnostic tools to identify the 
disease.  Its etiology is not readily apparent either and there 
is no medical expert opinion of record pointing to service or 
inservice asbestos exposure as the cause of the Veteran's cancer.  
The point in controversy is whether it is as likely as not that 
the Veteran's vocal cord cancer is related to asbestos exposure 
in service and the VA examination report, which included review 
of the medical records and medical history, and a rationale for 
conclusions reached is more probative than the lay evidence 
proffered by the Veteran.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for 
residuals of asbestos exposure to include cancer of the larynx 
(verrucous cell carcinoma).  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55. 


ORDER

Service connection for a low back disorder is denied.

Service connection for residuals of asbestos exposure, to include 
cancer of the larynx (verrucous cell carcinoma) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


